Judgment, Supreme Court, New York County (Helen E. Freedman, J.), entered on or about October 14, 1988, which, inter alia, set aside the "exempt/ confidential” jurisdictional classification of the title deputy chief clerk (arraignment parts) as arbitrary and contrary to law, and which directed the respondents-appellants to classify said title as "noncompetitive”, modified, on the law, without costs, so as to vacate those parts of the judgment which directed respondents-appellants to reclassify said title as "noncompetitive”, to initiate noncompetitive selection, and to post announcements, and substitute therefor a direction that the matter be remanded to respondents-appellants for further consideration consistent with the decision of the court, and as so modified, affirmed.
We agree with the comprehensive and well-reasoned decision of Justice Freedman (140 Misc 2d 450) in which she *525determined that the newly created title of deputy chief clerk (arraignment parts) was improperly classified by the respondent Chief Administrative Judge as "exempt/confidential” title. However, the court lacked authority to direct reclassification since any remedial action must be taken by the Chief Administrative Judge, to whom the power to adopt and revise classifications has been exclusively delegated. (Matter of Bellacosa v Classification Review Bd. of Unified Ct. Sys., 72 NY2d 383.) We therefore modify accordingly. Concur—Sullivan, J. P., Carro and Kassal, JJ.